TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 30, 2014



                                      NO. 03-11-00102-CV


                                      Sierra Club, Appellant

                                                 v.

  Texas Commission on Environmental Quality and Waste Control Specialists, Appellees




          APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
     AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the district court on January 18, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. We therefore order that the motion for rehearing filed by

appellant, Sierra Club is denied; that the opinion and judgment dated April 4, 2014, are

withdrawn; and that the Court affirms the district court’s judgment. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.